Case 2:16-cv-08979-AB-AGR Document 164 Filed 10/29/20 Page 1 of 3 Page ID #:5324
Case 2:16-cv-08979-AB-AGR Document 164 Filed 10/29/20 Page 2 of 3 Page ID #:5325




        1.     The Court PRELIMINARILY CERTIFIES for settlement purposes
  only classes consisting of persons who do not opt-out of this Settlement and who
  are members of the Pharmacist Settlement Class and/or the Retail Pharmacy
  Settlement Class, defined as follows:

          Pharmacist Settlement Class: All hourly, non-exempt retail pharmacists
          who worked in Regions 65 or 72 in California between July 20, 2012 and the
          date of the Preliminary Approval Order, whose claims are not subject to
          arbitration and who have not previously released and/or adjudicated the
          Released Claims, and whose LEARNet and/or Site Minder data indicates
          activity when time punch records do not show he or she was clocked-in.

          Retail Pharmacy Settlement Class: Any person who is not a member of the
          Pharmacist Settlement Class who held an hourly, non-exempt position in a
          CVS retail pharmacy in the State of California between August 3, 2014 and
          the date of the Preliminary Approval Order who has not previously released
          and/or adjudicated the Released Claims.

         The Court finds that the above proposed Settlement Classes satisfy Fed. R.
  Civ. P. 23(a)’s four requirements of numerosity (there are more than 20,000
  members), typicality (the named Plaintiffs assert the same injury as other Class
  Members resulting from the same conduct of Defendant, and no unique defenses
  apply to the Plaintiffs), commonality (resolution of the claims turns on common
  issues of law and/or fact—CVS’s alleged policy of not compensating class
  members for training done outside of their shifts or during breaks), and adequacy
  (there appear to be no conflicts between the named Plaintiffs and the class
  members, and in fact they have common if not identical interests in these claims).
  The Court also finds that the action is maintainable under Rule 23(b)(3) because
  questions of law or fact predominate over individual questions and that a class
  action is a superior means of resolving the dispute. Fed. R. Civ. P. 23(b)(3). In
  particular, many of Plaintiffs’ claims arise from CVS’s common policies and
  practices of failing to compensate its pharmacy employees for the time they are
  required to spend on training modules performed outside of their normal shifts or
  during meal periods, which would be proved by Defendants’ records. The class
  action procedure is also a superior means of adjudicating the numerous plaintiffs’
  relatively small claims, as the alternative for many might be arbitration, and in any
  case, putative class members who prefer to adjudicate their claims individually are
  free to opt out.



  CV-90 (12/02)               CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                              2
Case 2:16-cv-08979-AB-AGR Document 164 Filed 10/29/20 Page 3 of 3 Page ID #:5326




  2.    The Court hereby finds that Plaintiffs Sevag Chalian, Sigfredo Cabrera,
  Enko Telahun, Christine McNeely, and Patrick Brennan have fairly and adequately
  represented and protected the interests of the Settlement Classes and hereby
  APPOINTS them as the Class Representatives.

  3.    The Court hereby finds that Plaintiffs’ counsel Alexander, Krakow + Glick
  LLP, Boyamian Law, the Law Offices of Thomas W. Falvey, Clark Law Group,
  and United Employees Law Group, have also fairly and adequately represented
  and protected the interests of the Settlement Classes and hereby APPOINTS them
  as Class Counsel.

  4.   The Court hereby APPOINTS Simpluris, Inc. as the Settlement
  Administrator.

          IT IS SO ORDERED.




  CV-90 (12/02)            CIVIL MINUTES – GENERAL              Initials of Deputy Clerk CB

                                           3
